Citation Nr: 1642175	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) (exclusive of the period for which a temporary total disability rating pursuant to 38 C.F.R. § 4.29 was assigned).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2000 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, in August 2010, the Veteran filed a formal claim for a TDIU due to his service-connected PTSD.  In October 2010, he submitted another formal claim for a TDIU due to his service-connected PTSD.  In an October 2012 rating decision, the AOJ denied the claim, and he did not file a notice of disagreement.  However, in the September 2016 appellate brief, the Veteran's representative argued that a TDIU was warranted as a result of his PTSD.  Therefore, pursuant to the Court's holding in Rice, the Board finds that it jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

The Veteran's appeal is now being processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

When an increase in the level of a disability is at issues, the primary concern is the present level of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes at the outset that there are outstanding VA records which may contain information and evidence relevant to the Veteran's claims.  The medical evidence of record includes VA treatment records dated through August 28, 2012, more than four years ago.  Furthermore, he indicated that he received VA Vocational Rehabilitation services.  See July 2012 Statement in Support of Claim.  To ensure that there is an adequate record upon which to decide his claims, a remand is necessary to obtain any outstanding VA records, to include any updated VA treatment records dated from August 28, 2012, to the present, as well as any VA Vocational Rehabilitation records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Furthermore, relevant to his claim for a higher rating for PTSD, the Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination was in April 2011, more than five and a half years ago.  Because the medical evidence of record does not address the current state of his PTSD, and because his prior examination is now more than five and a half years old, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

With regard to the claim for a TDIU, to date, he has not been provided with proper Veterans Claims Assistance Act (VCAA) notice concerning the requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice.  In addition, the AOJ should request that he complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask request that he complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain and associate with the electronic claims file the Veteran's VA Vocational Rehabilitation folder.

3.  Obtain and associate with the electronic claims file any outstanding VA treatment records dated after August 28, 2012.

4.  Contact the Veteran and request that he provide the necessary authorization(s) to obtain any outstanding private medical records.  Make at least two (2) attempts to obtain records from any identified source.  

5.  If any of the records requested above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected PTSD.  The examiner should also specifically address the impact that such has on his social and occupational functioning.

Finally, the examiner is asked to provide a full description of any functional effects that the Veteran's PTSD has on his activities of daily living, to include employment.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




